          Case 1:16-cv-07075-VSB-OTW Document 268
                                              266 Filed 09/17/20
                                                        09/16/20 Page 1 of 4



1
     ‫ב"ה‬
2    The Law Offices of Kissinger N. Sibanda, Esq.
3    P.O. Box 714                             Consistent with my February 11, 2020 Order, Plaintiff
                                              originally filed the documents on the docket and, as
4    Livingston, NJ 07039                     stated in his letter, possesses copies of the documents

5
     Kissinger N. Sibanda, DC Bar #1017426    that were eventually filed under seal. Therefore,
                                              Plaintiff has permission to use any copies of the
     Telephone 973-689-5952                   documents in his possession solely in connection with
6
     Email: ksibanda@temple.edu               the Second Circuit’s judicial complaint investigation.
7

8
     September 16, 2020
9                                                                                         9/17/2020
10

11                          United States District Court
12                         Southern District of New York
13
     ________________________________
14
     MOUSSA DIARRA,                     ) Civil No. 1:16-civ-07075(VSB)
15                           Plaintiff, ) (closed)
16                                      )
     V.                                 )
17
                                        )
18   CITY OF NEW YORK,                  )
19
                           Defendant. )      REQUEST TO TRANSMIT A
                                        )    COPY OF SEALED PHOTOS
20
                                        )    VIA SECURED MAIL TO
21                                      )    SECOND CIRCUIT
22
                                        )    FORJUDICIAL
                                        )    MISCONDUCT
23
                                        )    INVESTIGATION.
24                                      )
                                        )
25
                                        )
26

27

28



                     DIARRA v. CITY OF NEW YORK 1:16-cv-07075 (VSB)(CLOSED)

                                               1
         Case 1:16-cv-07075-VSB-OTW Document 268
                                             266 Filed 09/17/20
                                                       09/16/20 Page 2 of 4



1
     Ref: Request to submit copies of Sealed Evidence for Second
2    Circuit Judicial Complaint Against Judge Vernon Broderick:
3
           Judge Vernon Broderick:
4

5
          Mr. Diarra requests permission to transmit a copy of sealed
6    photos (Mrs. Diarra), in his possession, to Second Circuit’s clerk’s office
7    as part of their on-going investigation on your handling pf the matter,
8    docket, 1-16-cv-07075. See, Exhibit 1.
9
                                Relevancy of sealed photos1:
10

11

12
           Photos of Mrs. Diarra were previously sealed by this office. See,
13
     sealing order - Exhibit 2.
14

15        The photos are relevant under FRE 401 because they show that no
16   rape kit was ever made at the time of the actual arrest / incident – no
17
     photos of Mrs. Diarra were taken before the arrest - instead photos
     showing Mrs. Diarra’s healthy genitalia were then taken four-five
18
     months later. However, Mr. Diarra was arrested for genital cutting.
19

20
           This is the fifth request to transmit copies of sealed documents
21   held in custody by Judge Broderick, see ECF 261- ECF 265 dated April
22   1 2020, April 7 2020, May 7 2020 and August 14th, 2020. All these
23   requests were summarily ignored.
24

25   1 The affirmation of the District Court’s order by the Second Circuit is not
     binding precedent and has little or no jurisprudential value, depending on
26
     the District judge’s interpretation - rendering the District Court’s order in
     the first Diarra matter non-binding precedent. By its nature, this order is
27
     subject to a weaker standard of reversal should the summary order come under
     review by a different panel of the Second Circuit or a different District
28
     judge.


                   DIARRA v. CITY OF NEW YORK 1:16-cv-07075 (VSB)(CLOSED)

                                             2
         Case 1:16-cv-07075-VSB-OTW Document 268
                                             266 Filed 09/17/20
                                                       09/16/20 Page 3 of 4



1
           Two requests were made to transmit email copies to the New York
2    Comptroller’s office for a notice of claim evidentiary submission,: one
3    request was made to transmit a copy to the department of justice for
4    their criminal investigation into judicial corruption , ECF - 265.
5
           Mr. Diarra would like to remind chambers of their duty to respond
6
     to matters accordingly as part of the equal protection clause’s
7
     interpretation of equal justice. If there is a legal basis why these photos
8
     should not be shared with the New York Comptroller’s Office,
9
     Department of Justice and Second Circuit clerk’s office, chambers
10   should deny this request with appropriate legal writing.
11

12

13
     DATED: LIVINGSTON, NEW JERSEY
     September 16th, 2020
14

15
                                    Respectfully Submitted,
16

17                                  /s/ Kissinger N. Sibanda
18                                  KISSINGER N. SIBANDA, ESQ.,
19                                  Attorney for the Plaintiff
20                                  P.O Box 714
                                    Livingston, NJ 07039
21
                                    Telephone: (973) 689-5952
22
                                    Email: ksibanda@temple.edu
23

24

25

26

27

28



                   DIARRA v. CITY OF NEW YORK 1:16-cv-07075 (VSB)(CLOSED)

                                             3
           Case 1:16-cv-07075-VSB-OTW Document 268
                                               266 Filed 09/17/20
                                                         09/16/20 Page 4 of 4



1
     To:   BY ECF
2
     Honorable Vernon S. Broderick
3
     United States District Court
4
     Southern District of New York
5
     40 Foley Square,
6
     Room 415 New York, NY 10007
7

8
     VIA ECF
9
     Cooperation Counsel - James Johnson
10
     New York Law Department
11
     Valerie E. Smith Esq (Assigned)
12
     Attorney for Defendant
13
     100 Church St.
14
     New York, NY 10007
15

16

17
     CC: COLLEN McMAHON
18

19   Chief judge SDNY.
20

21

22

23

24

25

26

27

28



                    DIARRA v. CITY OF NEW YORK 1:16-cv-07075 (VSB)(CLOSED)

                                              4
